Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13-14, 16, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. PGPUB 20200086496) in view of Deyle et al. (U.S. PGPUB 20180077095) and further in view of Caballero et al. (U.S. PGPUB 20180182141).
With respect to claim 1, Shin et al. disclose a method of avatar facial expression generation, comprising:
obtaining a plurality of user data from at least one sensor (paragraph 75, The robot 100 may include an image acquisition unit 120 (or image acquisition device) that can photograph a certain range around the main body or at least the front surface of the main body, paragraph 76, The camera module may include a digital camera. The digital camera may include an image sensor (e.g., a CMOS image sensor), paragraph 80, The robot 100 may include a speech input unit 125 (or voice input unit) for receiving a speech input of a user, paragraph 141, The input data 590 may be image data including a user's face, and more preferably, the learning data 590 may include audio data including user's speech);
	determining, respectively, a plurality of first emotion decisions based on each of user data (paragraph 140, The emotion recognizer 74a may include a uni-modal preprocessor 520 including a plurality of recognizers (or recognition processor) for each modal 521, 522, and 523 that are learned to recognize emotion information of the user included in the uni-modal input data), wherein each of the first emotion decisions is related to one of a plurality of emotion groups (paragraph 144, the emotion recognizer 74a may recognize six representative emotion classes such as surprise, happiness, sadness, displeasure, anger, and fear, and may output one of the representative emotion classes as a result of the emotion recognition);
determining whether an emotion collision occurs among the plurality of first emotion decisions (paragraph 148, although a user may express joy emotion in words, an unpleasant emotion may be expressed in a facial expression), wherein the emotion collision is related that corresponding emotion groups of the plurality of first emotion decisions are not matched with each other (paragraph 193, contradictory emotion can be recognized for each uni-modal from the multi-modal emotion to determine user's emotional tendency, paragraph 196, Emotion methods may have difficulty in analyzing emotion by mapping the emotions into a single emotion in the example of contradictory emotions having different recognition results for each modal of the input data), and determining whether the emotion collision occurs comprises:
determining, respectively, emotional values of the plurality of first emotion decisions (paragraph 276, As in various examples of FIG. 13, if there is an emotion recognition result corresponding to the contradictory emotion including two or more contradictory recognition results);
determining a weighted value combination of the emotional values (Fig. 13, weighted combination comprising different percentages of Text Speech, and Image);
	determining a second emotion decision from at least one of the emotion groups of the plurality of first emotion decisions according to a determined result of the emotion collision (paragraph 261, in the example of the contradictory emotional state in which facial expression and word are contradictory as shown in FIG. 11, if only a single emotion is mapped, the possibility of false recognition may increase, paragraph 263, The emotion recognizer 74a may recognize a complex emotion state of the user by complementarily using and integrating image, speech, and text data. Accordingly, the emotion recognizer 74a may recognize the emotion in various situations in real life), comprising:
determining the second emotion decision from the at least two of the emotion groups of the plurality of first emotion decisions based on at least one of the plurality of user data again without the plurality of first emotion decisions in response to the emotion collision occurring, wherein the second emotion decision is related to merely one of the plurality of emotion groups (paragraph 270, since the output `displeasure` of the text emotion recognizer matches the `displeasure` having the highest probability value among the emotion recognition result of the multi-modal recognizer 511, the post-processor 1220 may output the `displeasure` as the final emotion recognition result). Although Shin et al. disclose outputting the complex emotion recognition result (Fig. 14, S1460); Shin et al. do not expressly disclose: determining the second emotion decision 
	Deyle et al., who also deal with facial recognition, disclose a method for determining the second emotion decision from one of the emotion groups corresponding to all of the plurality of first emotion decisions in response to the emotion collision not occurring (paragraph 44, where a user's face is determined to be "expressionless" by facial expression recognition module 222, and where no emotional information can be derived by other emotion detection modules 120, then it may be inferred that the plain emotional meaning is in fact the emotional meaning that should be associated with the text. In such case, emotion data that is output from syntax recognition module 226 may be inserted into the emotion data stream 206 and associated with the corresponding text in message data stream 204 [no emotion collision]), paragraph 67, In response to receipt of the at least one of text input data or speech input data, the computing device analyzes input data from at least one of the input devices, which is received during the same period of time, to determine or detect emotional information corresponding to the textual or speech input received during the same period of time, as shown by block 304) and generating a facial expression of an avatar based on the second emotion decision (paragraph 26, an emotion augmentation module 160 may add an emoticon representative of received emotional metadata when displaying the correspondingly received text, or may animate an avatar to demonstrate emotions indicated by the emotional metadata, paragraph 59, The animations of the avatar may be displayed in avatar display interface 252, along with the text to which the emotional animations correspond).
	Shin et al. and Deyle et al. are in the same field of endeavor, namely computer graphics image processing.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of determining the second emotion decision from one of the emotion groups corresponding to all of the plurality of first emotion decisions in response to the emotion collision not occurring and generating a facial expression of an avatar based on the second emotion decision, as taught by Deyle et al., to the Shin et al. system, because emotion data that is output from syntax recognition module 226 may be inserted into the emotion data stream 206 and associated with the corresponding text in message data stream 204 (paragraph 44 of Deyle et al.) and automate the process of emotionally augmenting communication data for display, play out, or presentation via one or more of output interfaces 150, so that the user of the recipient device need not provide any additional input to receive emotionally augmented communications from emotional augmentation modules 160 (paragraph 64 of Deyle et al.). However, Shin et al. as modified by Deyle et al. do not expressly disclose comparing the weighted value combination of the emotional values with a reliable threshold, wherein the emotion collision does not occur in response to the weighted value combination being larger than the reliable threshold, and the emotion collision occurs in response to the weighted value combination being not larger than the reliable threshold.
a mask associated with a happiness threshold of 0.1, such as the "gushing tears" mask listed in the table of FIG. 4B, is satisfied by a detected happiness emotion having a confidence of 0.1 or greater. The "gushing tears" mask is thus satisfied by the example happiness emotion having confidence 0.3 (e.g., corresponding to tears of joy). That is, the "gushing tears" mask has a low threshold for being selected when the happiness emotion is detected, paragraph 86, The threshold confidence values for the "happy panda," "surprised eyes," and "angry bird" masks are set so that those three masks are associated with the same emotions as in the table 400 of FIG. 4A. That is, the threshold confidence value of "happiness" is 1.0 for the "happy panda" mask, the confidence value of "surprise" is 1.0 for the "surprised eyes" mask, and the confidence value of "anger" is 1.0 for the "angry bird" mask. Since the confidence thresholds are 1.0, each of these three masks may only be selected when the corresponding emotion having a threshold of 1.0 is detected with a confidence of 1.0). No emotion collision occurs, i.e., there is no uncertainty in the determined emotion for selecting the mask, because the weight 0.3 is larger than the happiness threshold of 0.1. Conversely, the emotion collision occurs when the determined confidence value for emotions is less than 1.0, i.e., it is unclear which emotion and corresponding mask is selected.

	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of comparing the weighted value combination of the emotional values with a reliable threshold, wherein the emotion collision does not occur in response to the weighted value combination being larger than the reliable threshold, and the emotion collision occurs in response to the weighted value combination being not larger than the reliable threshold, as taught by Caballero et al., to the Shin et al. as modified by Deyle et al. system, because if multiple emotions are detected, then a mapping table that associates multiple emotions, e.g., with associated threshold confidence values, with each dynamic mask may be used to select a dynamic mask for which the emotion and its associated confidence values satisfy, or most closely satisfy, the threshold confidence values (paragraph 46 of Caballero et al.).

	With respect to claim 3, Shin et al. as modified by Deyle et al. and Caballero et al. disclose the method of avatar facial expression generation according to claim 1, wherein the step of determining the second emotion decision from at least two of the emotion groups in response to the emotion collision occurring comprises:
using at least one of the first emotion decisions to determine the second emotion decision (Shin et al.: paragraph 269, when the complex emotion recognition result 1210 includes two or more recognition results that are not matched, the post-processor 1220 may output the emotion recognition result matching the emotion recognition result of the multi-modal recognizer 511 among the emotion recognition results of the recognizers for each modal 521, 522, 523 as the final emotion recognition result).
	With respect to claim 13, Shin et al. as modified by Deyle et al. and Caballero et al. disclose the method of avatar facial expression generation according to claim 1, wherein the plurality of data sources are different in target portions of the user or sensing technologies (Shin et al.: paragraph 141, Emotion data is emotion information data having information on the emotion of the user, and may include emotion information, such as image, speech, and bio-signal data, which can be used for emotion recognition. The input data 590 may be image data including a user's face, and more preferably, the learning data 590 may include audio data including user's speech).

With respect to claim 14, Shin et al. as modified by Deyle et al. and Caballero et al. disclose an avatar facial expression generating system (Shin et al.: paragraph 88, Referring to FIG. 3, the robot 100 may include the controller 140 for controlling the overall operation), comprising:
at least one tracking device, obtaining a plurality of user data from at least one sensor, wherein each of user data is related to sensing result of a user from one of a plurality of data sources (Shin et al.: paragraph 75, The robot 100 may include an image acquisition unit 120 (or image acquisition device) that can photograph a certain range around the main body or at least the front surface of the main body, paragraph 76, The camera module may include a digital camera. The digital camera may include an image sensor (e.g., a CMOS image sensor), paragraph 80, The robot 100 may include a speech input unit 125 (or voice input unit) for receiving a speech input of a user, The input data 590 may be image data including a user's face, and more preferably, the learning data 590 may include audio data including user's speech);
a memory, storing a program code; and a processor, coupled to the memory, and loading the program code (Shin et al.: paragraph 91, The recording medium stores data that can be read by a microprocessor) to perform the method of claim 1; see rationale for rejection of claim 1.
	With respect to claim 16, Shin et al. as modified by Deyle et al. and Caballero et al. disclose the avatar facial expression generating system according to claim 14 for executing the method of claim 3; see rationale for rejection of claim 3.
	With respect to claim 26, Shin et al. as modified by Deyle et al. and Caballero et al. disclose the avatar facial expression generating system according to claim 14 for executing the method of claim 13; see rationale for rejection of claim 13.

Claims 5, 7-9, 12, 18, 20-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. PGPUB 20200086496) in view of Deyle et al. (U.S. PGPUB 20180077095), Caballero et al. (U.S. PGPUB 20180182141), and further in view of Jiao et al. (U.S. PGPUB 20170206694).
	With respect to claim 5, Shin et al. as modified by Deyle et al. and Caballero et al. disclose the method of avatar facial expression generation according to claim 3. However, Shin et al. as modified by Deyle et al. and Caballero et al. do not expressly disclose the step of using at least one of the first emotion decisions to determine the second emotion decision comprises: determining a weighted decision combination of at 
	Jiao et al., who also deal with generating avatars, disclose a method wherein the step of using at least one of the first emotion decisions to determine the second emotion decision comprises: determining a weighted decision combination of at least two of the first emotion decisions (paragraph 40, each classifier may also output an intensity value for each corresponding emotion state determined, e.g., a value between 0 to 7, with 0 being not intense, and 7 being very intense (e.g., 0 for a little bit of sadness, and 7 for very sad, when the emotional state is determined to be the sad state). In embodiments, each classifier may also output a confidence value for each corresponding emotion state (and intensity) determined, e.g., a value between 0 to 7, with 0 being not confident, and 7 being most confident); and determining the second emotion decision based on the weighted decision combination (paragraph 56, At block 254, each classifier may process and analyze the facial data, and classify the emotion state accordingly, paragraph 57, At block 264, supplemental animation message may be generated, based at least in part on e.g., the most confident emotional state and intensity determined).
	Shin et al., Deyle et al., Caballero et al., and Jiao et al. are in the same field of endeavor, namely computer graphics processing.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the step of using at least one of the first emotion decisions to determine the second emotion decision comprises: determining a weighted decision combination of at least two of the first emotion decisions; and determining the 
With respect to claim 7, Shin et al. as modified by Deyle et al., Caballero et al., and Jiao et al. disclose the method of avatar facial expression generation according to claim 1, wherein the step of using at least one of the plurality of user data to determine the second emotion decision comprises:
determining the second emotion decision by using a first emotion classifier based on a machine learning technology (Shin et al.: paragraph 129, The recognizer 74 may include an artificial neural network, e.g., a deep neural network (DNN) such as a Convolutional Neural Network (CNN), a Recurrent Neural Network (RNN), a Deep Belief Network (DBN), and/or the like, and may learn the deep neural network (DNN)), wherein the first emotion classifier is used to identify which of the emotion groups the at least one of the plurality of user data belongs (Jiao et al.: paragraph 39, each classifier may be configured to analyze, determine and classify an emotional state based on facial data associated with facial landmarks in a facial mesh), the at least one of the plurality of user data is an input data of the first emotion classifier, and the second emotion decision is an output data of the first emotion classifier (Jiao et al.: paragraph 41, supplemental animation message generation function 128 may be configured to selectively output supplemental animation messages 121 to augment animation of an avatar, based on the (most confident) determined emotional state (and intensity) of the user, augmenting the animation of the avatar corresponds to a second emotion decision based on the first (initial) emotion), and the first emotion classifier is trained according to a plurality of first training emotions comprising at least two of the emotion groups (Jiao et al.: paragraph 38, emotion classifiers 126 may be pre -trained to analyze facial expression data 119, determine and classify the emotional states of a user, based on a result of the analysis. In embodiments, emotion classifiers 126 may be configured to employ any one of a number of discriminative classification techniques, e.g., support vector machines). It would have been obvious to apply the method wherein the first emotion classifier is used to identify which of the emotion groups the at least one of the plurality of user data belongs, the at least one of the plurality of user data is an input data of the first emotion classifier, and the second emotion decision is an output data of the first emotion classifier, and the first emotion classifier is trained according to a plurality of first training emotions comprising at least two of the emotion groups, because this would selectively output primary animation messages 120 to drive animation of an avatar, based on the facial expression and head pose parameters depicting facial expressions and head poses of the user (paragraph 37 of Jiao et al.).
With respect to claim 8, Shin et al. as modified by Deyle et al., Caballero et al., and Jiao et al. disclose the method of avatar facial expression generation according to claim 1, wherein the step of respectively determining the plurality of first emotion decisions based on each of user data comprises:
determining, respectively, each of first emotion decisions by using a second emotion classifier based on a machine learning technology (Shin et al.: paragraph 129, The recognizer 74 may include an artificial neural network, e.g., a deep neural network (DNN) such as a Convolutional Neural Network (CNN), a Recurrent Neural Network (RNN), a Deep Belief Network (DBN), and/or the like, and may learn the deep neural network (DNN)), wherein the second emotion classifier is used to identify which of the emotion groups each of the plurality of user data belongs (Jiao et al.: paragraph 39, each classifier may be configured to analyze, determine and classify an emotional state based on facial data associated with facial landmarks in a facial mesh), the at least one of the plurality of user data is an input data of the second emotion classifier, each of first emotion decisions is an output data of the second emotion classifier (Jiao et al.: paragraph 41, supplemental animation message generation function 128 may be configured to selectively output supplemental animation messages 121 to augment animation of an avatar, based on the (most confident) determined emotional state (and intensity) of the user, augmenting the animation of the avatar corresponds to a second emotion decision based on the first (initial) emotion), and the second emotion classifier is trained according to a plurality of second training emotions comprising all of the emotion groups (Jiao et al.: paragraph 38, emotion classifiers 126 may be pre -trained to analyze facial expression data 119, determine and classify the emotional states of a user, based on a result of the analysis. In embodiments, emotion classifiers 126 may be configured to employ any one of a number of discriminative classification techniques, e.g., support vector machines).
	With respect to claim 9, Shin et al. as modified by Deyle et al., Caballero et al., and Jiao et al. disclose the method of avatar facial expression generation according to claim 1, wherein each of the first emotion decisions or the second emotion decision is an emotional weighted combination of a plurality of emotion categories (Jiao et al.: At block 254, each classifier may process and analyze the facial data, and classify the emotion state accordingly, paragraph 57, At block 264, supplemental animation message may be generated, based at least in part on e.g., the most confident emotional state and intensity determined).
	With respect to claim 12, Shin et al. as modified by Deyle et al., Caballero et al., and Jiao et al. disclose the method of avatar facial expression generation according to claim 1, wherein the step of determining the second emotion decision from one of the plurality of emotion groups comprises:
determining the second emotion decision by using a third emotion classifier based on a machine learning technology (Shin et al.: paragraph 129, The recognizer 74 may include an artificial neural network, e.g., a deep neural network (DNN) such as a Convolutional Neural Network (CNN), a Recurrent Neural Network (RNN), a Deep Belief Network (DBN), and/or the like, and may learn the deep neural network (DNN)), wherein the third emotion classifier is used to identify which of the emotion groups the plurality of user data or the plurality of first emotion decisions belong (Jiao et al.: paragraph 39, each classifier may be configured to analyze, determine and classify an emotional state based on facial data associated with facial landmarks in a facial mesh), the at least one of the plurality of user data or at least one of the plurality of first emotion decisions is an input data of the third emotion classifier, the second emotion decision is an output data of the third emotion classifier (Jiao et al.: paragraph 41, supplemental animation message generation function 128 may be configured to selectively output supplemental animation messages 121 to augment animation of an avatar, based on the (most confident) determined emotional state (and intensity) of the user, augmenting the animation of the avatar corresponds to a third emotion decision based on the first (initial) emotion), and the third emotion classifier is trained according to a third training emotion comprising merely one of the plurality of emotion groups (Jiao et al.: paragraph 38, emotion classifiers 126 may be pre -trained to analyze facial expression data 119, determine and classify the emotional states of a user, based on a result of the analysis. In embodiments, emotion classifiers 126 may be configured to employ any one of a number of discriminative classification techniques, e.g., support vector machines).
With respect to claim 18, Shin et al. as modified by Deyle et al., Caballero et al., and Jiao et al. disclose the avatar facial expression generating system according to claim 16 for executing the method of claim 5; see rationale for rejection of claim 5.
	With respect to claim 20, Shin et al. as modified by Deyle et al., Caballero et al., and Jiao et al. disclose the avatar facial expression generating system according to claim 18 for executing the method of claim 7; see rationale for rejection of claim 7.
With respect to claim 21, Shin et al. as modified by Deyle et al., Caballero et al., and Jiao et al. disclose the avatar facial expression generating system according to claim 14 for executing the method of claim 8; see rationale for rejection of claim 8.
With respect to claim 22, Shin et al. as modified by Deyle et al., Caballero et al., and Jiao et al. disclose the avatar facial expression generating system according to claim 14 for executing the method of claim 9; see rationale for rejection of claim 9.
	With respect to claim 25, Shin et al. as modified by Deyle et al., Caballero et al., and Jiao et al. disclose the avatar facial expression generating system according to claim 14 for executing the method of claim 12; see rationale for rejection of claim 12.

s 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. PGPUB 20200086496) in view of Deyle et al. (U.S. PGPUB 20180077095), Caballero et al. (U.S. PGPUB 201801182141), and further in view of Liu et al. (U.S. PGPUB 20180137665).
With respect to claim 6, Shin et al. as modified by Deyle et al. and Caballero et al. disclose the method of avatar facial expression generation according to claim 1, wherein the step of using at least one of the plurality of user data to determine the second emotion decision comprises:
combining at least two of the plurality of user data to generate a user data combination (Shin et al.: paragraph 182, The multi-modal recognizer 510 may include a merger 512 (or hidden state merger) for combining the feature point vectors outputted from the plurality of recognizers for each modal 521, 522, and 523, and a multi-modal emotion recognizer 511 that is learned to recognize emotion information of the user included in the output data of the merger 512). However, Shin et al. as modified by Deyle et al. and Caballero et al. do not expressly disclose performing a linear transformation on the user data combination to extract facial features from the at least two of the plurality of user data.
Liu et al., who also deal with facial recognition, disclose performing a linear transformation on the user data combination to extract facial features from the at least two of the plurality of user data (paragraph 121, determining whether the generated synthesized facial image is a face and generating the corresponding first face satisfaction score, by use of a deep convolutional network for face determination, as well as calculating an L1 norm of the image to be superimposed, a linear combination of the face satisfaction score and the L1 norm can be used to construct loss functions of the facial feature image extraction network and the synthesized feature image generation network).
	Shin et al., Deyle et al., Caballero et al., and Liu et al. are in the same field of endeavor, namely computer graphics processing.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of performing a linear transformation on the user data combination to extract facial features from the at least two of the plurality of user data, as taught by Liu et al., to the Shin et al. as modified by Deyle et al. and Caballero et al. system, because with the above parameter updating, the facial feature image extraction network, the synthesized feature image generation network, and the deep convolution network for face determination can be trained in synchronization (paragraph 123 of Liu et al.).
	With respect to claim 19, Shin et al. as modified by Deyle et al., Caballero et al., and Liu et al. disclose the avatar facial expression generating system according to claim 14 for executing the method of claim 6; see rationale for rejection of claim 6.
Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive. Applicant argues that Shin and Caballero do not determine a weighted calculation result of the emotional values and compare the weighted calculation result of the emotional values with a reliable threshold in that Shin merely determines the contradictory emotion because different emotions are outputted from multiple uni-modals and Caballero merely provides thresholds to determine a mask .
Applicant argues that the combination of Shin and the emotion augmentation module of Deyle is improper (bottom of page 14 to top of page 15). In response to applicant's argument that combining the emotion augmentation module of Deyle may result in a modification of the intended purpose of Shin, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Applicant has not provided reasoning or evidence that the emotion recognizer system of Shin would not function with the modification of Deyle to provide determining the second emotion decision from one of the emotion groups corresponding to all of the plurality of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20190122071 to Jiu et al. for determining emotion types of facial expressions
U.S. PGPUB 20200410217 to Sugimoto for a method of evaluating the emotion from a sequence of face images.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
4/27/21